Pee Cttbiam:
This case is here as upon a certiorari. That writ is a very narrow plank to walk upon. We have nothing but the record, and if that discloses no error, our plain duty is to affirm. The opinion of the court is no part of the record.
The only assignment of error which requires notice is the fifth, which is as follows: “ The report of the commissioners does not show that there was any notice given of the adjournment of their meeting from the borough of Lansford to the borough of Mauch Chunk, to hear further evidence in the case; nor, in point of fact, was there any such notice given.” We do not understand it to be denied that due notice of the first meeting had been given, and that the commissioners met at the time and place designated in the notice. The presumption is that the adjournment was public, and that the appellent had notice of it. A public adjournment is sufficient notice of the adjourned meeting: Peach Bottom Tp. Road, 3 Penny. 541; Paradise Road, 29 Pa. 20. “ An adjournment,” says Blackstone, “ is no more than a continuance of the session from one *138day to another, as the word signifies.” The adjournment of the commissioners is analogous to the adjournment of a court. The session is, in law, continuous. The adjournment from day to day is a matter of convenience, of which parties, jurors, and witnesses are bound to take notice. We find no error in this record.
Affirmed.
On April 18th, a motion for a re-argument was refused.